Citation Nr: 0803090	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-26 236	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from August 1978 to 
May 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction of the veteran's claims file 
was thereafter transferred to the VARO in Milwaukee, 
Wisconsin.  

In June 2006, the Board remanded the claim on appeal to have 
the veteran scheduled for a requested videoconference 
hearing.  In March 2007, the veteran notified the RO that he 
no longer wanted a hearing.  As such, the Board considers the 
veteran's hearing request to have been withdrawn.  

The Board also notes that in October 2002, the veteran 
submitted a VA Form 21-22 granting a power-of-attorney in 
favor of The American Legion.  In January 2004, the veteran 
submitted a statement to the RO in which he noted that he 
only wished his sister to have access to his claims file.  In 
March 2007, prior to recertification of the veteran's appeal 
to the Board, the veteran instructed the RO that he no longer 
wished to have The American Legion represent him.  


FINDINGS OF FACT

1.  While on active duty, the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

2.  Other than subjective complaints of fatigue, the 
competent medical evidence does not reflect a diagnosis of 
fatigue or chronic fatigue syndrome; nor are there objective 
indications of a qualifying chronic disability associated 
with fatigue; fatigue has not manifested itself to a degree 
of 10 percent or more under VA's Schedule of disability 
ratings.  


CONCLUSION OF LAW

The veteran does not have fatigue that is the result of 
disease or injury incurred in or aggravated during active 
military service, to include as due to undiagnosed illness or 
other qualifying, chronic disability.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1998); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a November 2004 
notice letter, the veteran received notice of the information 
and evidence needed to substantiate his claim.  In 
particular, the veteran was notified of the types of evidence 
that he could submit to substantiate his claim under 
38 U.S.C. § 1117.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim.  

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claim.  Additionally in March and May 2006, the veteran was 
provided notice with respect to effective date and rating 
criteria provisions.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

Thus, while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Furthermore, following the RO's 
notice to the veteran in November 2004 and March 2006, his 
claim was readjudicated in December 2006 and March 2007.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Identified VA treatment records have been associated 
with the claims file and the veteran was provided a VA 
examination in January 2005.  The veteran has not alleged 
that there are any outstanding medical records probative of 
his claim that need to be obtained.  The Board is aware that 
the veteran's service medical records were apparently sent to 
the RO in January 2000 and have since been misplaced and are 
unavailable.  In June 2003 and May 2004, the RO contacted 
federal records facilities in an attempt to obtain the 
veteran's original service medical records or copies of, 
however neither the originals records nor copies were 
available.  Furthermore, the RO has attempted to obtain 
records from the Social Security Administration (SSA) 
associated with the veteran's reported grant of benefits from 
that agency.  However, no records are available.  The RO made 
a formal finding regarding its inability to obtain any SSA 
records and in February 2007 notified the veteran of this 
fact and requested that he submit any records he may have had 
associated with his claim for benefits from SSA.  That same 
month, the veteran notified the RO that he had no records.  

With respect to VA treatment records, the Board notes that 
since the most recent supplemental statement of the case 
(SSOC) in March 2007, the RO has received additional VA 
treatment records.  Some of these records are duplicative 
and/or cumulative of medical records previously considered by 
the RO.  The treatment records received since the March 2007 
SSOC document the veteran's treatment for his service-
connected post-traumatic stress disorder (PTSD) and for 
substance abuse, as well as other physical complaints.  None 
of these treatment records reflects diagnoses or treatment 
for fatigue or chronic fatigue syndrome.  While a treatment 
record dated in March 2006 did reflect a reference to 
disabilities due to possible chemical exposure in the Persian 
Gulf, the disabilities were associated with headaches and 
with memory loss, not fatigue.  Therefore, the Board does not 
find that the VA treatment records received since the March 
2007 SSOC meet the standard of "pertinent evidence" that 
would warrant remand for the issuance of a supplemental 
statement of the case.  38 C.F.R. § 19.31(b)(1) (2007).  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board notes initially that the veteran's claim for 
service connection for fatigue has been considered as 
directly related to service, and as due to undiagnosed 
illness or other qualifying, chronic disability pursuant to 
38 U.S.C. § 1117.  The Board will likewise consider both 
theories of entitlement.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As noted above, the veteran's service medical records are not 
available for review.  In cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  For example, mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, notwithstanding the veteran's report that he 
currently suffers from fatigue, a review of the claims file 
reflects that none of the post-service medical evidence 
reflects diagnoses or treatment for fatigue or chronic 
fatigue syndrome.  In particular, a June 2003 treatment note 
reflects the veteran's complaint of increased fatigue.  
Treatment records also reflect the veteran's complaints of 
feeling "blah", low energy, and feeling tired most of the 
time.  However, a May 2005 treatment record reflects the 
veteran's reported history of only sleeping a few hours a 
night due to nightmares which caused him to feel tired the 
next day.  A March 2006 treatment record reflects the 
veteran's reported history of having a life-long problem with 
falling asleep.  Otherwise, the treatment records reflect 
that the veteran walked daily and exercised.  Furthermore, a 
report of January 2005 VA examination reflects the examiner's 
finding that the veteran did not have chronic fatigue 
syndrome, nor did the examiner diagnose fatigue.  

The Board notes that the veteran has neither presented nor 
alluded to any medical evidence establishing that he has 
chronic fatigue syndrome or some other underlying disability 
associated with fatigue.  In the absence of proof of any 
diagnosed or identifiable underlying malady or condition, 
such as chronic fatigue syndrome, an essential requirement 
for service connection is not met.  Therefore, service 
connection for fatigue, on a direct basis, is not warranted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has also argued that he has fatigue that is 
associated with his service in the Persian Gulf and is due to 
an undiagnosed illness.  The veteran's claim for service 
connection for fatigue was filed in March 2003.

With regard to Persian Gulf War claims, Congress revised the 
relevant statute, 38 U.S.C. § 1117, effective March 1, 2002.  
In this case, in the amended version, the term "chronic 
disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  During the pendency of this appeal, 
effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).  The veteran was provided these 
regulations in the May 2005 statement of the case.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  VA has extended the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established.  The period was extended from December 31, 
2006, to December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 
(December 18, 2006) (as codified at 38 C.F.R. § 
3.317(a)(1)(i) (2007)).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).  

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

The new law also codified the same list of signs and symptoms 
of an undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  Signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include the following, but are not limited 
to:  fatigue, unexplained rashes or other dermatological 
signs or symptoms, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss or menstrual disorders.  38 U.S.C.A. § 1117(g).  

The Board is mindful that the veteran was not provided the 
version of 38 C.F.R. § 3.317 in effect prior to the change in 
the regulation.  In the present case, the new regulation does 
not materially change the law as it applies to the veteran's 
undiagnosed illness claim.  Furthermore, the revised 
regulation (and statute) is more favorable as compared to the 
regulation (and statute) in effect prior to the change.  
Therefore, the change in regulation does not materially 
affect consideration of the veteran's claim.  

The Board also notes that VA has published notice that the 
Secretary, under the authority granted by the Persian Gulf 
War Veterans Act of 1998, has determined not to establish a 
presumption of service connection, based on exposure to 
insecticides or solvents during service in the Persian Gulf 
during the Persian Gulf War, for any of the diseases, 
illnesses, or health effects discussed in the February 18, 
2003, report of the National Academy of Sciences (NAS), 
titled "Gulf War and Health, Volume 2, Insecticides and 
Solvents."  Among the diseases discussed in the NAS report 
are aplastic anemia, adult leukemia, acute leukemia, allergic 
contact dermatitis, bladder cancer, kidney cancer, non-
Hodgkin's lymphoma, multiple myeloma, myelodyplastic 
syndromes, reactive airways dysfunction syndrome, hepatic 
steatosis, and chronic glumerulonephritis.  This 
determination does not in any way preclude VA from granting 
service connection on a direct basis for any disease, 
including those listed above, nor does it change any existing 
rights or procedures.  See 72 Fed. Reg. 48,734-48741 (August 
24, 2007).

The Board finds that the veteran served in the Southwest Asia 
Theater of Operations.  The veteran's DD Form 214 reflects 
that he is the recipient of the Kuwait Liberation Medal and 
the Southwest Asia Service Medal.  A Persian Gulf veteran is 
defined as a veteran who served on active duty in the Armed 
Forces in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. 
§ 3.317(d)(1).  

Notwithstanding the above determination, what this case turns 
on, however, is whether the record presents a sound medical 
basis for attributing the veteran's claimed fatigue as a 
manifestation of a qualifying chronic disability associated 
with his service in the Southwest Asia Theater of operations.  
Following a review of the medical evidence of record in light 
of the above criteria, the Board finds that the record does 
not provide a basis for an award of service connection for 
fatigue on the basis of an undiagnosed illness.  

As is noted above, the veteran has sleep problems that result 
in his feeling tired the following day.  Here, while the 
veteran has reported increased fatigue, low energy, and 
feeling tired, the record demonstrates that he suffers from 
sleep impairment and that he is taking medication to help 
treat his service-connected psychiatric disability.  In 
addition, the evidence reflects a November 2002 treatment 
record in which the veteran was noted to exercise daily by 
walking and that he also did push-ups and sit-ups.  A June 
2004 treatment record noted that the veteran walked 
frequently.  The Board also notes that in a May 2006 
treatment record, the veteran was noted to report that his 
symptoms associated with his service in the Persian Gulf were 
bright red blood per rectum (BRBPR), muscle and joint aches, 
impaired memory, and impaired concentration.  He did not 
report that he had fatigue that was related to his service in 
the Persian Gulf.  Furthermore, the Board finds particularly 
persuasive that, in the report of January 2005 VA 
examination, the examiner found no objective indication that 
the veteran had fatigue or chronic fatigue syndrome.  The 
veteran has also failed to submit any evidence of non-medical 
indicators that would support his complaint of fatigue on the 
basis of an undiagnosed illness.  

The Board also notes that notwithstanding the lack of 
objective indications of disability, even assuming that 
veteran had fatigue, a grant of service connection for a 
disability as a manifestation of undiagnosed illness requires 
that the disorder be at least 10 percent disabling in order 
to qualify for the applicable presumption.  Under 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2007) for the rating of chronic 
fatigue syndrome, a 10 percent rating is provided for 
symptoms of chronic fatigue syndrome that wax and wane but 
result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  Id.  The veteran's 
reported fatigue clearly does not meet these criteria.  He 
does not take medication or otherwise receive treatment for 
fatigue, and it has not been demonstrated that he suffers 
periods of incapacitation.  Therefore, the medical evidence 
does not demonstrate that any fatigue that the veteran may 
have is 10 percent disabling under the applicable criteria.  

Thus, in light of the medical evidence of record, the claim 
may not be granted under the undiagnosed illness presumption.  
Hence, service connection for fatigue under the provisions of 
38 U.S.C.A. § 1117 is precluded.  

In addition to the medical evidence noted above, the Board 
has considered the veteran's written contentions with regard 
to his claim.  The Board emphasizes, however, that the claim 
turns on a medical matter.  As a layman, without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  

For all of these reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for fatigue, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
and the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for fatigue is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


